OPINION — AG — ** SEAT BELT LAW — MOTOR VEHICLES PRIOR TO 1967 ** THE PROVISIONS OF THE "OKLAHOMA MANDATORY SEAT BELT USE ACT" AS CODIFIED AT 47 O.S. 12-416 [47-12-416] ET SEQ., APPLY TO PASSENGER CARS, AS DEFINED IN 47 O.S. 12-417A [47-12-417A] THAT WERE MANUFACTURED AFTER FEDERAL MOTOR VEHICLE SAFETY STANDARDS 208 BECAME EFFECTIVE ON JANUARY 1, 1968. ALL OPERATOR(S) AND FRONT SEAT PASSENGERS OF SUCH PASSENGER CAR ARE SUBJECT TO THE PROVISIONS OF THIS ACT. CITE: 47 O.S. 12-416 [47-12-416], 47 O.S. 12-417A [47-12-417A], 49 C.F.R. 571.208
(RICHARD A. MILDREN)